

EXHIBIT 10.2


SCHEDULE A TO EXHIBIT 10.1


The following individuals entered into Executive Group Life Split Dollar Plans
with The Ohio Valley Bank Company identified below which are identical to the
Executive Group Life Split Dollar Plan, dated April 29, 2003, between Jeffrey E.
Smith and The Ohio Valley Bank Company filed herewith.


Date of
Name                                                                           Executive
Group Life Split Dollar Plan
Katrinka V.
Hart                                                                    March
21, 2000
E. Richard
Mahan                                                                   March
23, 2000
Larry E. Miller
II                                                                     March 22,
2000
Scott W.
Shockey                                                                   March
19, 2009
Thomas E.
Wiseman                                                                December
31, 2011






